Willie, Chief Justice.—
We are of opinion that the district court did not err in dismissing the appeal taken from the justice’s court for want of a sufficient affidavit of inability to pay costs.
The affidavit does not state the number of the case in which the appeal is taken, nor the court in which the judgment appealed from was rendered, nor the nature or the amount of the judgment entered up against him. From the affidavit itself no one could tell what judgment it referred to, as it contains no description which would identify it.
The reasons for which certainty sufficient to properly identify the judgment sought to be revised is required in. appeal bonds apply also to appeals taken upon affidavit of poverty. As they are familiar and established by frequent decisions, it will not be necessary to repeat them, but it will suffice to refer to some of the cases in which they will be found. Hollis v. Border, 10 Tex., 277; Smith v. Cheatham, 12 Tex., 37; Horton v. Bodine, 19 Tex., 280.
There is no error in the judgment, and it is affirmed.
Affirmed.
[Opinion delivered January 29, 1884.]